DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 04/13/2022, has been entered.

     Claims 1-31, 34-36, 38-42, 45, 48-53, 55-56, 58, 64, 66-71 and 73       
     Claims 1-31, 34, 36, 38-42, 48-53, 55-56, 64, 66-71 and 73 have been canceled previously.

      Claims 43, 54, 57 and 60 have been amended.

      Claims 32-33, 37, 43-44, 46-47, 54, 57, 59-63, 65 and 72 are pending. 

       Claims 32-33 and 37 have been withdrawn from consideration as begin drawn to the non-elected invention.

     Applicant's election without traverse Group II, and the species of an anti-C5 antibody comprising Met-429-Leu and Asn-435 substitutions in human Fc CH3 constant region corresponding to methionine 428 and asparagine 434 in EU numbering has been acknowledged.

       Claims 43-44, 46-47, 54, 57, 59-63, 65 and 72 are under consideration as being drawn to the elected invention / species. 

3. The text of those sections of Title 35 USC not included in this Action can be found in a prior Office Action. 
04/13/2022

    This Office Action will be in response to applicant's arguments, filed 04/13/2022.
 
    The rejections of record can be found in the previous Office Action, mailed 12/13/2021.  

4.  As indicated previously for the record, the anti-C5 antibody Ravulizumab is also known as BNJ441, ALXN1210 or Ultomiris,

5.  Upon reconsideration of applicant’s amended claims filed 04/13/2022,
     the previous rejection under 35 U.S.C. § 102(a)(1) as being anticipated by Bedrosian et al. (US 2017/0342139) has been withdrawn. 

 6.  Upon reconsideration of applicant’s amended claims, filed 04/13/2022, 
      the previous rejection under 35 U.S.C. § 102(a)(1) as being anticipated by Andrien et al. (US 2017/0298123) has been withdrawn.



7.  Claims 43-44, 46-47, 54, 57, 59-63, 65 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Bedrosian et al. (US 2017/0342139) in view of Andrien et al. (US 2017/0298123) essentially for the reasons of record and addressed herein.

     Applicant’s arguments, filed 04/13/2022, have been fully considered but have not been found convincing essentially for the reasons and addressed herein.

    Applicant argues the following.

     An obviousness rejection requires an analysis of the differences between the prior art and the claimed invention, as well as reasoning why one skilled in the art would bridge the gap between the two (M.P.E.P. § 2141 (III)). While the standard for determining whether a claimed invention would have been obvious involves a flexible analysis, it nonetheless requires a showing that "there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue" and that the combination would have yielded nothing more than predictable results to one of ordinary skill in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007)). 

     Claim 43, as presently amended, recites a dosing regimen including a loading dose on day 1 of 2400 mg for patients weighing 40 to < 60 kg, 2700 mg for patients weighing 60 to < 100 kg, or 3000 mg for patients weighing 100 kg; and a maintenance dose on day 15 and every eight weeks thereafter of 3000 mg for patients weighing 40 to< 60 kg, 3300 mg for patients weighing 60 to< 100 kg, or 3600 mg for patients weighing 100 kg. This particular dosing regimen for myasthenia gravis was conceived of by the inventors; see, e.g., Example 1. 

      Applicant submits that a teaching of "induction and maintenance dosing over weeks (e.g., 600-6000 mg, 200-600 mg) ... where the therapeutic effect amount specific dosage regimens may be adjusted overtime according to the individual need[,] the professional judgment of the person administer[ing] or supervising the administration based upon the severity of the condition to be alleviated, including at least 26 weeks, weeks, months and 1-5 years or for the remaining lifetime of the patients" does not render the particular dosing regimens recited in amended claim 43 obvious. 

     The claimed dosing regimens require particular doses at particular times over the course of treatment, as well as requiring particular doses for patients within particular weight ranges. These particular doses, the particular timing, and the particular weight ranges are not taught by either cited reference. The claimed dosing regimens are not rendered obvious by a general disclosure of ranges and timing that spans from weeks to a lifetime. The cited art provides no reason to select these particular doses from the disclosed ranges for administration at the particular required times or for the different weight ranges. As such, the cited art not only fails to describe all features required by the claims, but also fails to teach or suggest how its teachings should be modified to arrive at the presently claimed invention. 

     The Office has therefore failed to establish a prima facie case of obviousness over claim 43 as presently amended. Accordingly, this rejection should be withdrawn. Claims 44, 46, 47, 54, 57, 59-63, 65, and 72, which depend from claim 43, are likewise non-obvious over Bedrosian in view of Andrien. 

     The strongest rationale for combining reference is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent that some advantage or expected beneficial result would have been produced by their combination In re Sernaker, 17 USPQ 1, 5-6 (Fed. Cir. 1983).  See MPEP 2144. 

     One cannot show non-obviousness by merely asserting that the references do not provide the sufficient elements of obviousness or by attacking references individually where the rejections are based on a combination of references.  In re Young, 150 USPQ 725 (CCPA 1968). 

     In contrast to applicant’s arguments statements that the prior art does not teach the claimed methods, particularly the claimed dosing regimens require particular doses at particular times over the course of treatment, as well as requiring particular doses for patients within particular weight ranges;
    given that the prior art goal was to provide effective amounts of anti-C5 antibodies, including eculizumab in Methods for Treating Refractory Generalized Myasthenia Gravis
     including treating with anti-C5 antibodies, eculizumab, BNJ441, ALXN1210, 
     incorporating therapeutic regimens where the treatment results in experiencing clinically meaningful improvement (reduction) in MG-ADL, MGC, QMG, where the treatment, ameliorations and improvements of symptoms are evaluated, measured focusing on symptoms and improvements) (e.g., see paragraphs [0008]-[0021], [0035]-[0046], [0076]-[0096]), [0111]-[0436]) (Bedrosian),
      where dosing / dosing regimens (induction and maintenance dosing over weeks (e.g., 600-6000 mg, 2000-6000 mg) (e.g., see [0092]-[0105]),
       including therapeutically effective amounts 
       including maintaining concentration of between 50-100 pg/ml, at least 40 µg/mL to at least 100 µmL in the patient’s serum, where the patient has a reduction in IST dosing, reduction of the cell-lying amount of complement, capable of blocking the conversion of C5 into C5a and C5b by C5 convertase, block hemolytic activity,
       where the therapeutic effect amount specific dosage regimens may be adjusted over time according to the individual need the professional judgment of the person administer or supervising the administration based upon the severity of the condition to be alleviated
       including at least 26 weeks, weeks, months and 1-5 years or for the remaining lifetime of the patients (e.g., see paragraphs [0005]-[0007], [0026]-[0028], [0052]-[0054], [0061]-[0066], [0105]-[0172]),
      including the inhibition of C5 activity, terminal complement activity (e.g., page 14 
      including anti-C5 antibodies, including eculizumab, BNJ441 (e.g., see paragraphs [0068], [0071], [0073], [0074], [0123]-[0133], [0325]-[0411]) (Andrien), 
      including Modification to the Fc Region (see paragraphs [0167]-[0172], [0189]-[0199])
      including antibodies comprising FcRn with grater affinity than that of native human Fc (see paragraphs [0039], [0096], [0168], [0169], [0195], [0278], [0283], [0284], [0287, [0288], [0308]-[0325], [0355]),
     including wherein the Fc constant region comprising Met-429-Leu and Asn-435-Ser  
         substitutions (e.g., see paragraphs [0319], [0320], [0330], [0355]; Claim 31),
      including Pharmaceutical Compositions and Formulations, 
      including relatively high concentrations compositions, including between 15 mg/ml to 100  
          mg/ml (paragraphs [0232]),
      including exemplary dosages and effective amounts that lessen the severity or eliminate the  
           occurring or preventing particular disorders, and /or symptoms or particular disorders 
           [0054], [0258]-[0268]).





     While it is acknowledged that the teachings of the prior art differ from the claimed invention by not explicitly teaching certain particular dosages and dosing regimens comprising administering anti-C5 antibodies in Methods for Treating Refractory Generalized Myasthenia Gravis,
      applicant has not persuasively established that the differences is so material such that one of ordinary skill of the art would disregard the motivation and expectation of success that combine teachings otherwise provide.

     The prior art as a whole do teach multiple doses, dosage ranges, frequency of administration and routes of administration, etc., encompassed by the claimed methods in addition to the rationale and expectations of administering anti-C5 antibodies (e.g., eculizumab, BNJ441, ALXN1210 as well as modification of Fc constant region to inhibit undesirable, excessive and/or unregulated complement activation resulting in complement associated diseases and disorders, including the methods of treating refractory generalized Myasthenia Gravis taking into account a number of known factors to consider in achieving therapeutically effects.

     With respect to applicant’s argues based upon the claimed particular dosing at particular times over the course of particular doses with particular weight ranges,
       it is maintained that doses and dosage regimens and monitoring and adjusting for effective therapeutic regimens are result effective variables. 

     It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."
     In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). 
    “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” 
    See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

     “Only if the results of optimizing a variable are unexpectedly good” can a patent be obtained for the claimed critical range (In re Geisler, 116, F.3d 1465, 1469, (Fed Cir. 1997) (quoiting In re Antonie, 559 F.2d 618, 620 (CCPA 1977) 

        Applicant has not presented compelling evidence of secondary indicia of non-obviousness.
        In turn, there is insufficient evidence the claimed limitations were anything but routine.
        It is well settled that the arguments of counsel cannot take the place of factually supported objective evidence. In re Huang, 100 F.3d 135, 139-140 (Fed. Cir. 1996)

       Where, as here, experimentation was conducted to arrive at the subject matter related to the claimed subject matter was nothing more than routine application of a well-known problem-solving strategy, one must conclude that it is not invention 
    Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1368 (Fed. Cir. 2007). 

      The claimed methods recite combinations of elements that were all known in the prior art and all that was required to obtain the combining the various elements was to substitute one well-known therapeutically effective dose, dosing method, modes and frequencies of administration, and inhibitory anti-C5 antibodies for another. 

     Note the non-limiting therapeutically or prophylactically effective amount of anti-C5 antibodies in terms of concentrations, dosages, duration, specific dosage regimens adjusted over time according to the individual need and professional judgment of the person administering or supervising the administration of the compositions, that dosage ranges set forth are exemplary only and are not intended to limit the scope or practice of claimed methods that may  
    Also, see the following for teachings of effective amounts.
    (e.g., see paragraphs [0005]-[0007], [0026]-[0028], [0061], [0066], [0105], [0109], [011], [0169], [0320] of Bedrosian;    
     (e.g., see paragraphs [0054], [0231], [0234], [0239], [0251]-[0264] of Andrien) 

      Note here that the prior art / administering physician / doctor had good reason to pursue known options with their technical grasp to design predictable solutions, including taking into account the known factors associated with inhibiting unregulated / undesirable complement activation to treat complement associated diseases / disorders with anti-C5 antibodies. 

       Where appropriate doses of antibodies of interest when used alone or in combination, routes of administration, depend on the types of diseases to be treated, severity, frequency and course of the disease, variety of factors, including age, sex, weight and particular inhibitor and discretion / judgment of the attending physician / doctor, where the treatment would generally be sustained until a desired suppression of the disease symptoms occurs 

      The following of record are reiterated herein for clarity and convenience

    Bedrosian et al. teach Methods for Treating Refractory Generalized Myasthenia Gravis
     including treating with anti-C5 antibodies, including eculizumab, BNJ441, ALXN1210 
(e.g., see [0049]-[0074], [0096]-[0106]),
     including treating patients who have not previously been treated with a complement inhibitor (note that the prior treatment of patients did not necessarily including complement inhibitors;
     where no specific treatments that correct the autoimmune defect in myasthenia gravis with immunosuppressive therapy the current standard of treatment) (see paragraphs [0004], [0007]-[0021], [0024], [0025], [0076]-[0080], [0106], [0107]) 
     where the patient is anti-AChR antibody positive (e.g., see paragraphs [0001], [0004], [0007]-[0009], [0019]-[0021], [0078], [0079], [0111], [0114], [0139], [0143], [0150], [0164], [0204], [0277], [0291, [0320], [0483]; claim 1,18),
     where the treatment results in experiencing clinically meaningful improvement (reduction) in MG-ADL, MGC, QMG, where the treatment, ameliorations and improvements of symptoms are evaluated, measured focusing on symptoms and improvements) (e.g., see paragraphs [0008]-[0021], [0035]-[0046], [0076]-[0096]), [0111]-[0436]),
      where dosing / dosing regimens (induction and maintenance dosing over weeks (e.g., 600-6000 mg, 2000-6000 mg) (e.g., see [0092]-[0105]),
       including therapeutically effective amounts 
       including maintaining concentration of between 50-100 pg/ml, at least 40µg/mL to at least 100 µmL in the patient’s serum, where the patient has a reduction in IST dosing, reduction of the cell-lying amount of complement, capable of blocking the conversion of C5 into C5a and C5b by C5 convertase, block hemolytic activity,
       where the therapeutic effect amount specific dosage regimens may be adjusted over time according to the individual need the professional judgment of the person administer or supervising the administration based upon the severity of the condition to be alleviated
       including at least 26 weeks, weeks, months and 1-5 years or for the remaining lifetime of the patients (e.g., see paragraphs [0005]-[0007], [0026]-[0028], [0052]-[0054], [0061]-[0066], [0105]-[0172])
      (see entire document, including Abstract, Figures, Background, Summary, Brief Description of the Drawings, Detailed Description, Methods of Treating Myasthenia Gravis, Pharmaceutical Compositions, Combination Therapy, Example 1: Effectiveness of Eculizimab, in Treating Myasthenia Gravis in Human subjects, Examples 2-6; Tables including Table 27 Sequence Summary, Examples, Claims).
     Bedrosian et al. differs from the claims by explicitly teaching the treatment cycle as currently recited

     Andrien et al. teach (anti-C5 Antibodies Having Improved Pharmacokinetics, including antibodies that have reduced susceptibility to the target-mediated clearance and thus have a longer serum elimination half-life (see Summary),
     including methods of treating a patient afflicted with a complement-associated condition, including myasthenia gravis (paragraphs [0054], [0269]; see Methods for Treatment on pages 23-27),
      including the inhibition of C5 activity, terminal complement activity (e.g., page 14 
      including anti-C5 antibodies, including eculizumab, BNJ441 (e.g., see paragraphs [0068], [0071], [0073], [0074], [0123]-[0133], [0325]-[0411]), 
      including Modification to the Fc Region (see paragraphs [0167]-[0172], [0189]-[0199])
      including antibodies comprising FcRn with grater affinity than that of native human Fc (see paragraphs [0039], [0096], [0168], [0169], [0195], [0278], [0283], [0284], [0287, [0288], [0308]-[0325], [0355]),
     including wherein the Fc constant region comprising Met-429-Leu and Asn-435-Ser  
         substitutions (e.g., see paragraphs [0319], [0320], [0330], [0355]; Claim 31),
      including Pharmaceutical Compositions and Formulations, 
      including relatively high concentrations compositions, including between 15 mg/ml to 100  
          mg/ml (paragraphs [0232]),
      including exemplary dosages and effective amounts that lessen the severity or eliminate the  
           occurring or preventing particular disorders, and /or symptoms or particular disorders 
           [0054], [0258]-[0268])
     (see Abstract, Drawings, Sequence Listing, Technical Field, Background, Summary, Brief Description of the Sequences, Detailed Description, Antibodies, Methods for Producing the Anti-C5 Antibodies and Antigen Binding Fragments Thereof, Recombinant Antibody Expression and Purification, Modification of the Antibodies or Antigen-Binding Fragments, Pharmaceutical Compositions and Formulations, Methods of Treatment, Examples, Claims). 

     It is maintained that doses and dosage regimens are result effective variables. 

     It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art” In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). 
     See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). 









     It is maintained that as both doses and dosage regimens were known to the ordinary artisan, 
     it would have been obvious to optimize both the dosages and dosage regimens to treat myasthenia gravis, particularly given the nature of this chronic disease and the teachings of the prior art with respect to treatment result in patients experience in a clinically meaningful improvement (reduction in myasthenia gravis composite score, etc., where dosing / dosing regimens (induction and maintenance dosing over weeks (e.g., 600-6000 mg, 2000-6000 mg), including therapeutically effective amounts of antagonistic anti-C5 antibodies, where the therapeutic effect amount specific dosage regimens may be adjusted over time according to the individual need the professional judgment of the person administer or supervising the administration based upon the severity of the condition to be alleviated, including at least 26 weeks, weeks, months and 1-5 years or for the remaining lifetime of the patients (e.g., see paragraphs [0005]-[0007], [0026]-[0028], [0052]-[0054], [0061]-[0066], [0105]-[0172]).

    Under KSR, the rationale to support a conclusion that the claims would have been obvious is   
    that all the claimed elements (e.g., eculizumab, ALXN1210, BNJ441antagonistic anti-C5 antibodies, including wherein the Fc constant region comprising Met-429-Leu and Asn-435-Ser to treat myasthenia gravis with evaluating, monitoring and adjusting doses and dosages regimen to alleviate and treating patients including the goals of clinically meaningful improvement over long periods of time (e.g., at least 26 weeks) were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art
     that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and
      that all of the claimed elements because it would have been obvious to try taking advantages of treating myasthenia gravis with BNJ441 antibodies to achieve the goals of clinically meaningful improvement over long periods of time with a reasonable expectation of success.

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

    “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
   “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.”  Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 
     An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

    Applicant’s arguments have not been found persuasive.

8.  Claims 43-47, 54, 57, 59-63, 65 and 72 are rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable over copending claims 1-6, 8-12, 18 20, and 22-29 of USSN 17/293,688 in view of Bedrosian et al. (US 2017/0342139) essentially for the reasons of record / set forth herein. 

     Applicant’s arguments, filed 04/13/2022, have been fully considered but have not been found convincing essentially for the reasons of record / here.

     Applicant argues that claim 43, as amended, requires a specified dosing regimen neither taught nor suggested by the '688 claims, alone or in combination, with Bedrosian. 
The pending claims of the '688 application are directed to methods of treating refractory generalized myasthenia gravis in a pediatric subject by administering eculizumab. The claims of the '688 application do 1 (?) Applicant submits that this is a provisional rejection as the claims of the '688 application have not yet issued in a patent. 

     While it is acknowledged that the teachings of the prior art differ from the claimed invention by not explicitly teaching certain particular dosages and dosing regimens comprising administering anti-C5 antibodies in Methods for Treating Refractory Generalized Myasthenia Gravis,
      applicant has not persuasively established that the differences is so material such that one of ordinary skill of the art would disregard the motivation and expectation of success that combine teachings otherwise provide.

     The prior art as a whole do teach multiple doses, dosage ranges, frequency of administration and routes of administration, etc., encompassed by the claimed methods in addition to the rationale and expectations of administering anti-C5 antibodies (e.g., eculizumab, BNJ441),to inhibit undesirable, excessive and/or unregulated complement activation resulting in complement associated diseases and disorders, including the methods of treating refractory generalized Myasthenia Gravis taking into account a number of known factors to consider in achieving therapeutically effects.

     With respect to applicant’s argues based upon the claimed particular dosing at particular times over the course of particular doses with particular weight ranges,
       it is maintained that doses and dosage regimens and monitoring and adjusting for effective therapeutic regimens are result effective variables. 

     It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."
     In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). 
    “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” 
    See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

     “Only if the results of optimizing a variable are unexpectedly good” can a patent be obtained for the claimed critical range (In re Geisler, 116, F.3d 1465, 1469, (Fed Cir. 1997) (quoiting In re Antonie, 559 F.2d 618, 620 (CCPA 1977) 

        Applicant has not presented compelling evidence of secondary indicia of non-obviousness.
        In turn, there is insufficient evidence the claimed limitations were anything but routine.
        It is well settled that the arguments of counsel cannot take the place of factually supported objective evidence. In re Huang, 100 F.3d 135, 139-140 (Fed. Cir. 1996)

       Where, as here, experimentation was conducted to arrive at the subject matter related to the claimed subject matter was nothing more than routine application of a well-known problem-solving strategy, one must conclude that it is not invention 
    Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1368 (Fed. Cir. 2007). 

      The claimed methods recite combinations of elements that were all known in the prior art and all that was required to obtain the combining the various elements was to substitute one well-known therapeutically effective dose, dosing method, modes and frequencies of administration, and inhibitory anti-C5 antibodies for another. 

     Note the non-limiting therapeutically or prophylactically effective amount of anti-C5 antibodies in terms of concentrations, dosages, duration, specific dosage regimens adjusted over time according to the individual need and professional judgment of the person administering or supervising the administration of the compositions, that dosage ranges set forth are exemplary only and are not intended to limit the scope or practice of claimed methods that may  
    Also, see the following for teachings of effective amounts.
    (e.g., see paragraphs [0005]-[0007], [0026]-[0028], [0061], [0066], [0105], [0109], [011], [0169], [0320] of Bedrosian;    
     
      Note here that the prior art / administering physician / doctor had good reason to pursue known options with their technical grasp to design predictable solutions, including taking into account the known factors associated with inhibiting unregulated / undesirable complement activation to treat complement associated diseases / disorders with anti-C5 antibodies. 

       Where appropriate doses of antibodies of interest when used alone or in combination, routes of administration, depend on the types of diseases to be treated, severity, frequency and course of the disease, variety of factors, including age, sex, weight and particular inhibitor and discretion / judgment of the attending physician / doctor, where the treatment would generally be sustained until a desired suppression of the disease symptoms occurs 








     While the instant USSN 16/791,415 is drawn to treating with the BNJ441 anti-C5 antibody and copending USSN 17/293,688 is drawn to treating with eculizumab to treat myasthenia gravis,
      BNJ441 was a known variant of eculizumab.
      See US 2017/0342139, particularly paragraphs [0059]-[0063].
      In turn, eculizumab / BNJ441 were obvious over one another.   

     The instant and copending claims are drawn to treat myasthenia gravis with known anti-C5 antibodies with induction and maintenance dosing regimens, where the patient experiences clinically meaningful improvement in myasthenia gravis (e.g., MG-ADL, QMG, MGC, MG-QL, Neuro-QOL, EQ-5D health status where the treatment, ameliorations and improvements of symptoms are evaluated, measured focusing on symptoms and improvements where dosing / dosing regimens (induction and maintenance dosing over weeks (e.g., 600-6000 mg, 2000-6000 mg) after 26 weeks of treatment.

    Bedrosian et al. (US 2017/0342139). teach Methods for Treating Refractory Generalized Myasthenia Gravis
     including treating with anti-C5 antibodies, including eculizumab, BNJ441, ALXN1210 
(e.g., see [0049]-[0074], [0096]-[0106]),
     including treating patients who have not previously been treated with a complement inhibitor (note that the prior treatment of patients did not necessarily including complement inhibitors;
     where no specific treatments that correct the autoimmune defect in myasthenia gravis with immunosuppressive therapy the current standard of treatment) (see paragraphs [0004], [0007]-[0021], [0024], [0025], [0076]-[0080], [0106], [0107]), 
     where the patient is anti-AChR antibody positive (e.g., see paragraphs [0001], [0004], [0007]-[0009], [0019]-[0021], [0078], [0079], [0111], [0114], [0139], [0143], [0150], [0164], [0204], [0277], [0291, [0320], [0483]; claims 1,18),
     where the treatment results in experiencing clinically meaningful improvement (reduction) in MG-ADL, MGC, QMG, where the treatment, ameliorations and improvements of symptoms are evaluated, measured focusing on symptoms and improvements) (e.g., see paragraphs [0008]-[0021], [0035]-[0046], [0076]-[0096]), [0111]-[0436]),
     where dosing / dosing regimens (induction and maintenance dosing over weeks (e.g., 600-6000 mg, 2000-6000 mg) (e.g., see [0092]-[0105]),
     including therapeutically effective amounts 
     including maintaining concentration of between 50-100 pg/ml, at least 40µg/mL to at least 100 µmL in the patient’s serum, where the patient has a reduction in IST dosing, reduction of the cell-lying amount of complement, capable of blocking the conversion of C5 into C5a and C5b by C5 convertase, block hemolytic activity, (encompassing resulting in terminal complement inhibition)
     where the therapeutic effect amount specific dosage regimens may be adjusted over time according to the individual need the professional judgment of the person administer or supervising the administration based upon the severity of the condition to be alleviated
     including at least 26 weeks, weeks, months and 1-5 years or for the remaining lifetime of the patients (e.g., see paragraphs [0005]-[0007], [0026]-[0028], [0052]-[0054], [0061]-[0066], [0105]-[0172])
     (see entire document, including Abstract, Figures, Background, Summary, Brief Description of the Drawings, Detailed Description, Methods of Treating Myasthenia Gravis, Pharmaceutical Compositions, Combination Therapy, Example 1: Effectiveness of Eculizumab, in Treating Myasthenia Gravis in Human subjects, Examples 2-6; Tables including Table 27 Sequence Summary, Examples, Claims).

     Applicant’s arguments have not been found persuasive.

9.  No claim allowed.






10.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner 
Technology Center 1600
Art Unit 1644
July 8, 2022